Title: To Thomas Jefferson from Hugh Chisholm, 20 October 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mountpelier oct 20th. 1808
                  
                  I Left Poplar forrist the 7. of this mounth and Likewise told phill what he was to do and Left my Brother there to plaister the too rooms that you wanted done, as the flores was not Laid and the season for Brickmaking so far advanced I could not wait myself for the Carpenters work, and my Brother will work as fast as the carpenters, my not waiting for the Plaistering I hope will make no difference. I Look for him now every day from there and if you have not sent the monney on to—Popler forrist that I ast, you will Please to send $35 Dollars there and stop $10 for me at orrage Court house and you will much obliege your friend and will wisher
                  
                     Hugh Chisholm
                     
                  
                  
                     you will send it to John R. Chisholm at Poplar forrist
                  
               